Exhibit 10.1

Separation Settlement Agreement and Release

This Separation Agreement (the “Agreement”) is entered effective as of 31 March
2017, by and between, Chiasma (Israel) Ltd., with its registered office at Golda
Meir 5 Rehovot, Israel (“Company”) and Dr. Roni Mamluk (“Employee”) (each, a
“Party” and collectively, the “Parties”).

WHEREAS, the Company and Employee are parties to an Employment Agreement dated
December 16, 2014 as amended on November 15, 2016 (the “First Amendment”) and on
December 14, 2016 (the “Second Amendment”) (the Employment Agreement together
with the First Amendment and the Second Amendment will be referred to hereafter
as the “Employment Agreement”); and

WHEREAS, the Employee’s employment with the Company has terminated according to
the Second Amendment, on March 31, 2017; and

WHEREAS, the Parties wish to enter into a final settlement of all matters
relating to all rights, payments and matters relating to the Employee’s
employment with the Company and to the termination of the Employee’s employment
with the Company, under the terms and conditions determined under this
Agreement;

NOW THEREFORE, the Parties hereby agree as follows:

 

1. Preamble – The preamble to this Agreement constitutes an integral part
hereof. The division of the terms of this Agreement into clauses and the
headings of the clauses are solely for the sake of convenience and they may not
be used for interpretive purposes. References in this Agreement to a particular
gender shall be applicable to all genders.

 

2. The Employee’s employment with the Company and the employee-employer
relations between the Employee and the Company terminated on March 31, 2017 (the
“Termination Date”).

 

3. Amending the Second Amendment – the Parties agree to revise the Second
Amendment, as follows:

 

  3.1. Section 2.1(b) and Exhibit A to the Second Amendment are hereby deleted
and canceled.

 

  3.2. Section 6 of the Second Amendment (Section 7 of the Employment Agreement)
is revised so that all references to Employee’s service to the Company as a
consultant are replaced by Employee’s appointment and service as an active
director of the Company’s Board of Directors.

 

4. Termination Rights

Subject to the fulfillment of this Agreement by the Employee and subject to the
Employee’s declarations under this Agreement, and as an absolute and final
settlement between the Company and the Employee, the Company will grant the
Employee the following:

 

  4.1. The Company shall pay the Employee a final pro-rated annual recreation
payment in her favor in a total sum of 1,764 NIS.

 

  4.2. The Company shall pay the Employee a payment in lieu of unused vacation
days accrued until the Termination Date in a total sum of 139,514 NIS.



--------------------------------------------------------------------------------

  4.3. The Company shall furnish the Employee a notice of release to the
insurance company of the amounts accumulated in the Manager Insurance/Pension
Fund in her name, which constitute full severance payment according to the
Severance Pay Law, subject to the receipt of 161A (ℵ161) form signed by the
Employee and the tax authorities.

 

  4.4. The Company shall furnish the Employee with an order to the study fund to
release to her all the funds accumulated in her Study Fund (“Keren Hishtalmut”).

 

  4.5. In July 2017, the Company shall pay the Employee a one lump-sum amount of
gross 1,209,600 NIS equal to 12 months of Employee’s Salary plus Prior Year
Bonus, according to Section 9.2 of the Employment Agreement (Section 8 of the
Second Amendment) (the “Termination Payments”).

 

  4.6. In July 2017, the Company shall pay the Employee the Stay Bonus,
indicated in Section 6.12 of the Employment Agreement (Section 5 of the Second
Amendment), in the amount of 120,960 NIS.

 

5. Subject to the the receipt of the payments and documents from the Company
according to this Agreement, the Employee and/or her heirs, successors and
assignees, by signing this Agreement, hereby fully, irrevocably, unconditionally
and foreever releases and discharges the Company, its parents, affiliated and
related entities (including without limitation, Chiasma Inc. (the “Parent”)),
their respective predecessors, successors and assigns, and the current and
former officers, directors, shareholders, agents, employees, attorneys and
accountants of each of the foregoing in their official and personal capacities,
generally from all claims, demands, debts, damages, liabilities of every name
and nature, suspected and unsuspected, known or unknown, including without
limitation (a) any and all matters relating to the Employee’s employment and/or
the termination of her employment with the Company, and any and all claims
relating to or arising out of the Employment Agreement and its termination; and
(b) any and all claims for damages or other remedies of any nature, including
compensatory damages, punitive damages, injunctive relief, costs and attorneys’
fees. Without derogating from the generality of the above, the Employee will
have no claims regarding salary payments, vacation days and their redemption,
recreation payment, notice period or payment in lieu of notice period, sickness
payment, travel expenses, salary differences, overtime payment, bonuses of any
kind, social allocations, payments to pensions funds and/or insurance and/or
study fund, options, shares, severance payment and/or completion of severance
payment and/or other rights or payments to which the Employee is entitled due to
or as a result of her employment with the Company and/or to the termination of
her employment, and any and all claims, rights or payments under Israeli law
including but not limited to any employment laws and/ or any agreement,
including the Employment Agreement; and the Employee will have no claims for any
other compensation or benefits, either under the Massachusetts Wage Act, M.G.L.
c. 149, §§148-150C, or otherwise.

 

2



--------------------------------------------------------------------------------

6. It is agreed that this Agreement supersedes any prior understandings,
agreements or correspondences between the Parties and includes all payments and
all rights the Employee will receive due to her employment and/or the
termination of her employment with the Company, including without limitations
all payments and rights under any agreement signed between the Parties, and that
the Employee will not be entitled to any further payments and/or rights that are
not explicitly mentioned under this Agreement. To avoid any doubt, as an active
director of the Company under the Director Agreement between the Parties (the
“Director Agreement”), unvested stock options that were granted to the Employee
during the years of her employment with the Company will continue to vest
according to the applicable stock option agreements and equity incentive plan of
the Parent (“Plan”) under which they were granted, as set forth in Section 6 of
the Second Amendment (Section 7 of the Employment Agreement). In addition, all
vested stock options that were granted to the Employee during her employment
with the Company, will continue to be subject to the applicable stock option
agreements and Plan pursuant to which such stock options were granted, during
the period that the Employee will serve as an active director of the Company, as
set forth in the Director Agreement.

 

7. It is agreed that if the Employee presents any demand or files any action
against the Company and/or its connected companies and/or officers and/or
shareholders or in the event of a breach of the Employee’s undertaking under the
Employment Agreement and its Appendix and/or under this Agreement, the Employee
will return immediately to the Company the Termination Payments, in the sum of
gross 1,209,600 NIS, paid by the Company above its legal requirements, plus
legal interest and linked to the cost of living increase interest.

 

8. Following termination of employment the Employee shall continue to be bound
by the surviving provisions of the Employment Agreement which include, without
limitation, obligations of confidentiality and non-competition.

 

9. On the Termination Date the Employee will deliver to the Company (and will
not keep in her possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings blueprints, sketches, materials, equipment, documents
relating to the Company’s accounting, other documents or property, or
reproductions of any aforementioned items developed or received by the Employee
pursuant to the Employee employment with the Company.

 

10. Miscellaneous

 

  10.1. The Employee shall bear all tax payments deriving from the rights and
benefits granted under this Agreement. It is hereby expressed that all the
amounts specified in this Agreement are gross, and statutory tax and all the
other compulsory payments, including health insurance contributions and national
insurance contributions, shall be deducted from them and from all the rights and
benefits received by the Employee pursuant hereto.

 

  10.2. For the avoidance of any doubt, this Agreement also constitutes a
compromise agreement and notice of final clearance in according with Article 29
of 1963 Severance Pay Law.

 

  10.3. In signing this Agreement the Employee represents that she reviewed and
examined her rights and will be entering this Agreement voluntarily, without
reservation and that it will be binding on him as a settlement agreement.

 

  10.4. This Agreement constitutes the entire agreement between the Parties
hereto in respect of the subject-matter hereof. This Agreement may only be
amended by a written document signed by the Parties hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement effective as of the
date first above written.

 

CHIASMA (ISRAEL) LTD.       Dr. Roni Mamluk Signature:   

/s/ Mark J. Fitzpatrick

      Signature:   

/s/ Roni Mamluk

Name:    Mark Fitzpatrick       Date:   

June 14, 2017

Title:    President & CEO          Date:   

June 15, 2017

        

 

4